MOTION FOR REHEARING
PER CURIAM:
Appellant, in its motion for rehearing, complains of the Court’s failure to respond to one of its points.
Appellant alleged in its petition that the Department of Revenue had uniformly interpreted the 1965 Act as applying to special fuels as well as motor fuels. It is argued that on a motion to dismiss we should consider this to be an established fact, and that this fact should be given serious consideration in construing the intent of the Act. State ex inf. Anderson v. St. Louis County, Mo.Sup., 421 S.W.2d 249, 254. However, this rule of statutory construction is applied only to statutes or constitutional provisions which are ambiguous or uncertain. State ex rel. Bell v. Phillips Petroleum Company, 349 Mo. 360, 160 S.W.2d 764, 769. We do not find the 1965 Act to be reasonably susceptible to different constructions; thus, there is no ambiguity. State ex rel. Koeln v. St. Louis Y.M.C.A., 259 Mo. 233, 168 S.W. 589, 590. Therefore, there is no occasion to apply the rule of administrative interpretation.
The motion for rehearing or to transfer is overruled.